                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

JAMES ORAND SUTHERLIN                                                                  PLAINTIFF

 v.                                                    CIVIL ACTION NO. 4:20-CV-P192-JHM

JAILER ART MAGLINGER et al.                                                         DEFENDANTS


                                  MEMORANDUM OPINION

        This is a pro se civil-rights action brought by a pretrial detainee pursuant to 42 U.S.C.

§ 1983. This matter is before the Court for screening of Plaintiff’s complaint pursuant to

28 U.S.C. § 1915A. For the reasons set forth below, this action will be dismissed.

                                                  I.

        Plaintiff is incarcerated at the Daviess County Detention Center (DCDC). He brings this

action against DCDC Jailer Art Maglinger and his “subornates.” He sues these Defendants in

their official capacities only.

        Plaintiff makes the following allegations:

        In need of medical treatment. Left knee was operated on May 3rd of 2020. I got
        arrested on June 24th of 2020 still under the medical care of Dr. David Milem which
        done knee surgery. Art Maglinger isn’t overseeing the medical group to make sure
        there doing there job effectively to serve the inmates to the best of there abilities.
        Put in for medical to evaluate my knee and fractured ribs. . . . My right to receive
        medical treatment is being violated Plus Cruel and unusual punishment.

        Spoke with Art Maglinger about an sexual act violating my rights at Owensboro
        Regional Hospital. The crime happened on 5-3-2020. He is the first official I have
        reported this to. I don’t know of all of my rights and admentments, but I KNOW I
        was violated.
         As relief, Plaintiff seeks damages and asks that the Court “check all medical reports

weekly to make sure treatment is being handle effectively.”1


                                                          II.

         When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

         In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will


1
 The Court observes that one day after Plaintiff filed this action, he filed a separate action against the medical
officials at DCDC regarding the alleged inadequacy of the care he was receiving for his serious medical needs.
Sutherlin v. McCoy, 4:20-cv-193-JHM. That action was dismissed.

                                                           2
not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

       Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’

with pro se complaints does not require us to conjure up unpled allegations.” McDonald v. Hall,

610 F.2d 16, 19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a

claim for Plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

To command otherwise would require the Court “to explore exhaustively all potential claims of a

pro se plaintiff, [and] would also transform the district court from its legitimate advisory role to

the improper role of an advocate seeking out the strongest arguments and most successful

strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                                 III.

       “Section 1983 creates no substantive rights, but merely provides remedies for

deprivations of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d

340, 351 (6th Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v.

Toledo, 446 U.S. 635 (1980). “[A] plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“Absent either element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502,

504 (6th Cir. 1991).




                                                  3
       A. Official-Capacity Claims

        “Official-capacity suits . . . ‘generally represent [] another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166

(1985) (quoting Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)).

Plaintiff’s official-capacity claims, therefore, are actually against Daviess County. See Lambert

v. Hartman, 517 F.3d 433, 440 (6th Cir. 2008).

       When a § 1983 claim is made against a municipality, this Court must analyze two distinct

issues: (1) whether Plaintiff's harm was caused by a constitutional violation; and (2) if so,

whether the municipality is responsible for that violation. Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 120 (1992). “[A] municipality cannot be held liable solely because it

employs a tortfeasor -- or, in other words, a municipality cannot be held liable under § 1983 on

a respondeat superior theory.” Monell v. New York City Dep’t of Soc. Servs., 436 U.S. at

691; Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994); Berry v. City of Detroit, 25 F.3d

1342, 1345 (6th Cir. 1994). To demonstrate municipal liability, a plaintiff “must (1) identify the

municipal policy or custom, (2) connect the policy to the municipality, and (3) show that his

particular injury was incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d 802,

815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)).

       None of the allegations in the complaint indicate that any alleged wrongdoing occurred as

a result of a policy or custom implemented or endorsed by Daviess County. Indeed, Plaintiff’s

complaint appears to allege isolated occurrences affecting only him. See Fox v. Van Oosterum,

176 F.3d 342, 348 (6th Cir. 1999) (“No evidence indicates that this was anything more than a

one-time, isolated event for which the county is not responsible.”). Thus, Plaintiff’s official-

capacity claims fail to state a claim upon relief may be granted.



                                                  4
        B. Individual-Capacity Claims

                1. Defendant Maglinger

        Although Plaintiff did not sue Defendant Maglinger in his individual capacity, the Court

will nonetheless address the merits of such claims. Plaintiff first asserts that Defendant

Maglinger is liable for failing to properly oversee the “medical department” at DCDC to ensure

that Plaintiff receives the medical care he requires. This allegation suggests that Plaintiff is

attempting to hold Defendant Maglinger liable based upon his supervisory position as jailer.

However, ‘[r]espondeat superior is not a proper basis for liability under § 1983.” McQueen v.

Beecher Cmty. Sch., 433 F.3d 460, 470 (6th Cir. 2006). “Nor can the liability of supervisors be

based solely on the right to control employees, or simple awareness of employees’ misconduct.”

Id. (internal quotations omitted). “In order for supervisory liability to attach, a plaintiff must

prove that the official ‘did more than play a passive role in the alleged violation or showed mere

tacit approval of the goings on.’” Loy v. Sexton, 132 F. App’x 624, 626 (6th Cir. 2005)

(quoting Bass v. Robinson, 167 F.3d 1041, 1048 (6th Cir. 1999)). In other words, “liability

under § 1983 must be based on active unconstitutional behavior.” Shehee v. Luttrell, 199 F.3d

295, 300 (6th Cir. 1999). Because Defendant Maglinger cannot be held liable based solely on

his role as jailer, Plaintiff’s first allegation against him fails to state a claim upon which relief

may be granted.

        Plaintiff also claims that he reported a crime that occurred against him to Defendant

Maglinger. The Court can discern no constitutional claim against Defendant Maglinger based

upon this allegation.

        Thus, even if Plaintiff had sued Defendant Maglinger in his individual capacity, such a

claim would be subject to dismissal for failure to state a claim upon which relief may be granted.



                                                    5
                2. Defendant Maglinger’s Subordinates

        It is a basic pleading essential that a plaintiff attribute factual allegations to particular

defendants. See Twombly, 550 U.S. at 544 (holding that, in order to state a claim, a plaintiff

must make sufficient allegations to give a defendant fair notice of the claim). The Sixth Circuit

“has consistently held that damage claims against government officials arising from alleged

violations of constitutional rights must allege, with particularity, facts that demonstrate what

each defendant did to violate the asserted constitutional right.” Lanman v. Hinson, 529 F.3d 673,

684 (6th Cir. 2008) (citing Terrance v. Northville Reg’l Psych. Hosp., 286 F.3d 834, 842 (6th

Cir. 2002)). Where a person is named as a defendant without an allegation of specific conduct,

the complaint is subject to dismissal, even under the liberal construction afforded to pro se

complaints. See Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (dismissing the

plaintiff’s claims where the complaint did not allege with any degree of specificity which of the

named defendants were personally involved in or responsible for each alleged violation of

rights); Griffin v. Montgomery, No. 00-3402, 2000 U.S. App. LEXIS 30782, at *7 (6th Cir. Nov.

30, 2000) (requiring allegations of personal involvement against each defendant)); Rodriguez v.

Jabe, 904 F.2d 708, 1990 U.S. App. LEXIS 9928, at *3 (6th Cir. 1990) (“Plaintiff’s claims

against those individuals are without a basis in law as the complaint is totally devoid of

allegations as to them which would suggest their involvement in the events leading to his

injuries.”).

        Because the complaint contains no specific allegations against Defendant Maglinger’s

subordinates, any individual-capacity claims against them would also be subject to dismissal for

failure to state a claim upon which relief may be granted.




                                                    6
                                               IV.

        For the foregoing reasons, the Court will dismiss this action by separate Order pursuant

to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief may be granted.

Date:   July 8, 2021




cc:     Plaintiff, pro se
        Defendants
        Daviess County Attorney
4414.011




                                                7
